DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/22/2022 and 8/21/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the light emitting unit" in lines 13 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7 and 10-13 are rejected due to their dependencies.
With regards to claims 3-5 and 11-13, the limitation “the transparent laminates has an opening directly exposing the substrate” renders the claims indefinite since claims 3 and 11 depend on claims 1 and 9 respectively. Claims 1 and 9 recite that the transparent insulating layers of the transparent laminate is formed by extending 
Dependent claims 4-5 and 12-13 are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “extend” "adjacent", "layer", "portion" “in” “on” “directly” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to stretch out in distance/direction” “nearby”, “one thickness lying over or under another”, “an often limited part of a whole” “used as a function word indicating position within limits” “used as a position word to indicate close proximity” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2019/019656 A1 hereinafter Huang with US 2020/0328373 A1 being used as an English language equivalent) in view of Kim et al (US 2016/0043336 A1 hereinafter Kim).
Regarding Claim 1, Huang discloses in Fig 11 and 12: An organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (7) and a transparent display area (T/9) disposed on the substrate, the transparent display area comprises a plurality of pixel units (4) and a plurality of transparent units (21T,20T in Fig 11) disposed at intervals; 
wherein each of the pixel units comprises a OLED [0044];
wherein each of the transparent units (20T, 21T) comprises a transparent laminate (16/10/11), the transparent laminate formed by extending transparent insulating layers (10,11) in the light emitting structure adjacent to the transparent unit, the transparent insulating layers comprise insulating layers in the OLED (See Fig 4 and 12) [0042, 0049, 0052, 0055].
Huang does not specifically disclose: wherein each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; 
wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors.

wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors (See Fig 10); and the OLED comprises the thin film transistor (160) and the light emitting unit (250B/G/R).
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors; and the OLED comprises the thin film transistor and the light emitting unit as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 2, Huang and Kim disclose: The display panel according to claim 1, Huang further discloses in Fig 12 wherein the display panel further comprises an encapsulation structure (12) covering the transparent display area (See Fig 12). 
Huang does not disclose: the filter is located on the encapsulation structure; wherein each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter.
However, Kim in a similar device teaches in Fig 10: the filter (510B/G/R) is located on the encapsulation structure (310); wherein each of the light emitting devices further comprises a first light enhancement unit (330) disposed on the encapsulation structure (310), the first light enhancement unit is located directly above the encapsulation structure and spaced apart from the filter. Examiner notes that no structural characteristics of the first light enhancement layer are claimed and hence any layer can read upon the claimed first enhancement layer.
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the filter is located on the encapsulation structure; wherein each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and 

Regarding Claim 3, Huang and Kim disclose in Fig 12: The display panel according to claim 2, Huang further discloses in Fig 12: wherein each of the transparent laminates (16/11/10) has an opening (16 has an opening 18) directly exposing the substrate (7). Since the opening 18 is formed so that one of ordinary skilled in the art can view the substrate 7 through the transparent layer 5, the opening 18 directly exposes the substrate 7.

Regarding Claim 4, Huang and Kim disclose in Fig 12: The display panel according to claim 3, Huang further discloses in Fig 12: wherein each of the openings (18) has a second light enhancement unit (19) filling the opening.

Regarding Claim 5, Huang and Kim disclose in Fig 12: The display panel according to claim 4, Huang further discloses: wherein the second light enhancement unit (19) are inorganic substances or organic small molecules having a microcavity structure [0055].
Huang does not disclose: wherein the first light enhancement unit is inorganic substances or organic small molecules having a microcavity structure.

References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the first light enhancement unit is inorganic substances or organic small molecules having a microcavity structure as taught by Kim in Huang’s device since, this provides for a display device with improved resistance to moisture and oxygen due to the presence of light enhancement layer.

Regarding Claim 7, Huang and Kim disclose in Fig 12: The display panel according to claim 1.
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure;
 wherein the red light emitting structure comprises a red light emitting layer; 
wherein the blue light emitting structure comprises a blue light emitting layer; 

However, Kim wherein the pixel units comprise a plurality of red pixel units (pixel with 250R), a plurality of green pixel units (pixel with 250G), and a plurality of blue pixel units (pixel with 250B); 
wherein each of the red pixel unit comprises a red light emitting structure (250R) , each of the green pixel units comprises a green light emitting structure (250G), and each of the blue pixel units comprises a blue light emitting structure (250B);
 	wherein the red light emitting structure comprises a red light emitting layer(220R); 
wherein the blue light emitting structure comprises a blue light emitting layer (220B); 
wherein the green light emitting structure comprises a green light emitting layer (220G) [0028,0089].
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; wherein the red 

Regarding Claim 8, Huang discloses in Fig 12: An organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (7) and a transparent display area (See Fig 11 and 12) disposed on the substrate, the transparent display area comprises a plurality of pixel units (4) and a plurality of transparent units (21T, 21T) disposed at intervals;
Huang does not specifically disclose: wherein each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure. 
However, Kim in a similar device teaches in Fig 10: wherein each of the pixel units comprises a light emitting structure (250B) and a filter (510B) disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure [0028, 0034, 0089]
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 9, Huang and Kim disclose: The display panel according to claim 8. Huang further discloses: wherein each of the transparent units (20T, 21T) comprises a transparent laminate (16/10/11), the transparent laminate formed by extending transparent insulating layers (10,11) in the light emitting structure adjacent to the transparent unit, the transparent insulating layers comprise insulating layers in the OLED (See Fig 4 and 12).
Huang does not disclose: wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors.
However, Kim in a similar device teaches in Fig 10: wherein the light emitting structure comprises thin film transistors (160) and a light emitting layer (220 G/B/R) corresponding to the thin film transistors (See Fig 10); and the OLED comprises the thin film transistor (160) and the light emitting unit (250B) [0028, 0034, 0089].

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors; and the OLED comprises the thin film transistor and the light emitting unit as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 10, Huang and Kim discloses: The display panel according to claim 9, wherein the display panel further comprises an encapsulation structure (12) covering the transparent display area (See Fig 12). 
Huang does not disclose: the filter is located on the encapsulation structure; wherein each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter.
However, Kim in a similar device teaches in Fig 10: the filter (510B/G/R) is located on the encapsulation structure (310); wherein each of the light emitting devices further comprises a first light enhancement unit (330) disposed on the encapsulation structure (310), the first light enhancement unit is located directly above the 
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the filter is located on the encapsulation structure; wherein each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter as taught by Kim in Huang’s device since, this provides for a display device with improved resistance to moisture and oxygen due to the presence of an extra layer disposed on the encapsulation layer.

Regarding Claim 11, Huang and Kim disclose: The display panel according to claim 10, Huang further discloses: wherein each of the transparent laminates (16/11/10) has an opening (18) directly exposing the substrate (7). Examiner notes that since the opening 18 is formed so that one of ordinary skilled in the art can view the substrate 7 through the transparent layer 5, the opening 18 directly exposes the substrate 7.

Regarding Claim 12, Huang and Kim disclose: The display panel according to claim 11, wherein each of the openings (18) has a second light enhancement unit (19) filling the opening.

Regarding Claim 13, Huang and Kim disclose in Fig 12: The display panel according to claim 12, Huang further discloses: wherein the second light enhancement unit (19) are inorganic substances or organic small molecules having a microcavity structure [0055].
Huang does not disclose: wherein the first light enhancement unit is inorganic substances or organic small molecules having a microcavity structure.
However, Kim in a similar device teaches in Fig 10: wherein the first light enhancement unit (330) is inorganic substances or organic small molecules having a microcavity structure [0095].
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the first light enhancement unit is inorganic substances or organic small molecules having a microcavity structure as taught by Kim in Huang’s device since, this provides for a display device with improved resistance to moisture and oxygen due to the presence of light enhancement layer.

Regarding Claim 15, Huang and Kim disclose in Fig 12: The display panel according to claim 8.
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure;
 wherein the red light emitting structure comprises a red light emitting layer; 
wherein the blue light emitting structure comprises a blue light emitting layer; 
wherein the green light emitting structure comprises a green light emitting layer.
However, Kim wherein the pixel units comprise a plurality of red pixel units (pixel with 250R), a plurality of green pixel units (pixel with 250G), and a plurality of blue pixel units (pixel with 250B); 
wherein each of the red pixel unit comprises a red light emitting structure (250R), each of the green pixel units comprises a green light emitting structure (250G), and each of the blue pixel units comprises a blue light emitting structure (250B);
 	wherein the red light emitting structure comprises a red light emitting layer(220R); 
wherein the blue light emitting structure comprises a blue light emitting layer (220B); 
wherein the green light emitting structure comprises a green light emitting layer (220G) [0028,0089].

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; wherein the red light emitting structure comprises a red light emitting layer; wherein the blue light emitting structure comprises a blue light emitting layer; wherein the green light emitting structure comprises a green light emitting layer as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2019/019656 A1 hereinafter Huang with US 2020/0328373 A1 being used as an English language equivalent) in view of Kim et al (US 2016/0043336 A1 hereinafter Kim) and further in view of Jiao et al (US 20160260785 A1 hereinafter Jiao)
Regarding Claim 6, Huang and Kim disclose: The display panel according to claim 1. 
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer; 
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; 
wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer.
However, Jiao in a similar device teaches that the display device comprises a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and ared color film layer located above the white light emitting layer; 
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; 

References Huang, Jiao and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Kim with the specified features of Jiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang, Jiao and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and ared color film layer located above the white light emitting layer; wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer as taught by Jiao in Huang’s and Kim’s device since, this is one of the many methods to display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 14, Huang and Kim disclose: The display panel according to claim 8.
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer;
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer.
However, Jiao in a similar device teaches that the display device comprises a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and ared color film layer located above the white light emitting layer; 
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; 

References Huang, Jiao and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Kim with the specified features of Jiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang, Jiao and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer; wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer as taught by Jiao in Huang’s and Kim’s device since, this is one of the many methods to create light of different colors in the OLED arts based on the requirements of the application on hand.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0214601 A1 hereinafter Park) and further evidenced by Kim et al (US 2016/0043336 A1).
Regarding Claim 16, Park discloses in Fig 25:  An electronic device, wherein the electronic device comprises an organic light emitting diode (OLED) display panel (100) and a light sensing unit (10) disposed under the OLED display panel (See Fig 2), the display panel comprises a substrate (140a) and a transparent display area (See Fig 25) disposed on the substrate, the transparent display area comprises a plurality of pixel units (20/22a/22a/22c/23/24) [0073, 0075, 0085, 0086, 0092, 0099]  and a plurality of transparent units disposed at intervals; 
wherein each of the pixel units comprises a light emitting structure (22b) and a filter (39: see [0082]) disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure [0082]. Examiner invites applicant’s attention to Kim et al (US 2016/0043336 A1) which discloses a color filter wherein the color of a light retained by the filter is same as a color of a light emitted by the light emitting structure [0089,0090,0097]. Examiner notes that even though Park illustrates a single transparent unit, one of ordinary skilled in the art would find it obvious that a display panel will have multiple transparent units since it is batch manufacturing process.

Regarding Claim 17, Park discloses in Fig 25:  The electronic device according to claim 16, wherein the light sensing unit comprises a camera (10) [0065].

Claims 1-5, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0214601 A1 hereinafter Park) and further evidenced by Kim et al (US 2016/0043336 A1).
Regarding Claim 1, Park discloses in Fig 2:   An organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (140) and a transparent display area (210 and 100) disposed on the substrate, the transparent display area comprises a plurality of pixel units (See Fig 2) and a plurality of transparent units (210) disposed at intervals; 
wherein each of the pixel units comprises a light emitting structure (26b/TFT and light emitting layers 22a/b/c) and a filter (39: can also be a color filter [0082] ) disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; 
wherein the light emitting structure comprises thin film transistors [0092] and a light emitting layer (22b) corresponding to the thin film transistors; 
wherein each of the transparent units comprises a transparent laminate, the transparent laminate formed by extending transparent insulating layers (13/15/17) in the light emitting structure (26b/TFT and light emitting layers 22a/b/c) adjacent (see broadest reasonable interpretation in the note above) to the transparent unit (210) the transparent insulating layers comprise insulating layers in the thin film transistor and the light emitting unit (See Fig 2) [0073, 0075, 0085, 0086, 0092, 0099]. 
        Examiner invites applicant’s attention to Kim et al (US 2016/0043336 A1) which discloses a color filter wherein the color of a light retained by the filter is same as a color of a light emitted by the light emitting structure [0089,0090,0097]. Examiner notes that 

Regarding Claim 2, Park discloses in Fig 2:   The display panel according to claim 1, wherein the display panel further comprises an encapsulation structure (see mark-up below and reference numeral 31 in Fig 25) covering the transparent display area (210) , the filter (39) is located on the encapsulation structure; wherein each of the transparent unit further comprises a first light enhancement unit (150)  disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate (See Fig 2) and spaced apart from the filter (39). Examiner notes that no structural characteristics of the first light enhancement layer are claimed and hence any layer can read upon the claimed first enhancement layer.

    PNG
    media_image1.png
    500
    768
    media_image1.png
    Greyscale



Regarding Claim 3, Park discloses in Fig 2:   The display panel according to claim 2, wherein each of the transparent laminates (13/15/17) has an opening directly exposing the substrate (140: See Fig 2).

Regarding Claim 4, Park discloses in Fig 2:   The display panel according to claim 3, wherein each of the openings has a second light enhancement unit (19) filling the opening (See Fig 2).

Regarding Claim 5, Park discloses in Fig 2:   The display panel according to claim 4, wherein the first light enhancement unit (150) and the second light enhancement unit (19) are inorganic substances or organic small molecules having a microcavity structure [0073,0094-0098].

Regarding Claim 8, Park discloses in Fig 2:   An organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (140) and a transparent display area (210 and 100) disposed on the substrate, the transparent display area comprises a plurality of pixel units (See Fig 2) and a plurality of transparent units (210) disposed at intervals; 
wherein each of the pixel units comprises a light emitting structure (26b/TFT and light emitting layers 22a/b/c) and a filter (39: can also be a color filter [0082] ) disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure.         Examiner invites applicant’s attention to 

Regarding Claim 9, Park discloses in Fig 2:  The display panel according to claim 8, wherein the light emitting structure comprises thin film transistors [0092] and a light emitting layer (22b) corresponding to the thin film transistors; 
wherein each of the transparent units comprises a transparent laminate, the transparent laminate formed by extending transparent insulating layers (13/15/17) in the light emitting structure (26b/TFT and light emitting layers 22a/b/c) adjacent to the transparent unit (210) the transparent insulating layers comprise insulating layers in the thin film transistor and the light emitting unit (See Fig 2). 

Regarding Claim 10, Park discloses in Fig 2:   The display panel according to claim 9, wherein the display panel further comprises an encapsulation structure (see mark-up for claim 2 and reference numeral 31 in Fig 25) covering the transparent display area (210) , the filter (39) is located on the encapsulation structure; wherein each of the transparent unit further comprises a first light enhancement unit (150)  disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate (See Fig 2) and spaced apart from the filter (39). 

Regarding Claim 11, Park discloses in Fig 2:   The display panel according to claim 10, wherein each of the transparent laminates (13/15/17) has an opening directly exposing the substrate (140: See Fig 2).

Regarding Claim 12, Park discloses in Fig 2:   The display panel according to claim 11, wherein each of the openings has a second light enhancement unit (19) filling the opening (See Fig 2).

Regarding Claim 13, Park discloses in Fig 2:   The display panel according to claim 12, wherein the first light enhancement unit (150) and the second light enhancement unit (19) are inorganic substances or organic small molecules having a microcavity structure [0073,0094-0098].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811